             Case 2:19-cr-00194-JAD-DJA Document 31 Filed 05/29/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:19-cr-00194-JAD-DJA

 4            Plaintiff

 5 v.
                                                                        Order Re:
 6 Gelacio Martinez-Landin,                                      Video-conference Hearing

 7            Defendant

 8
             IT IS HEREBY ORDERED that the Sentencing Hearing set for June 1, 2020, at 11:00
 9
     a.m. will be conducted via video.
10
             IT IS FURTHER ORDERED that defense counsel must contact the Courtroom
11
     Administrator at danielle_cacciabauado@nvd.uscourts.gov with information on how the
12
     defendant will participate in the video conference. If the defendant will be appearing at the
13
     hearing using his/her own equipment, the defense counsel must confirm with the Courtroom
14
     Administrator that the defendant’s equipment is working and provide the defendant’s email
15
     address to receive the video-conference invitation and the defendant’s phone number in the event
16
     of any technical difficulties.
17
             IT IS FURTHER ORDERED that Defense Counsel must provide all necessary
18
     documents to the defendant in advance of the hearing.
19
             IT IS FURTHER ORDERED that Defense Counsel/the AUSA must file any necessary
20
     signed documents at least one day before the scheduled hearing as required by General Order
21
     2020-05.
22
             IT IS ORDERED that the following Video Conference Instructions must be complied
23
     with:
            Case 2:19-cr-00194-JAD-DJA Document 31 Filed 05/29/20 Page 2 of 2



 1                    INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

 2          Instructions for scheduled hearings will be emailed to participants 30 minutes before the

 3 hearing to the participants’ email addresses that have been provided to the Court.

 4
                   Log on to the call ten minutes before the scheduled hearing time.
 5
                   Mute your sound before entering the hearing.
 6
                   Do not talk over anyone.
 7
                   State your name for the record each time you begin to speak.
 8
                   Do not allow other people on your video screen or have them moving in the
 9                  background.

10                 Do not record the hearing.

11                 No forward any video-conference invitations.

12                 Unauthorized users on the video conference will be removed.

13
            Members of the public may access and listen to the hearing by calling 888-808-6929 and
14
     entering access code 2178469 no later than five minutes before the scheduled hearing start time.
15
            Anyone granted remote access to a proceeding is reminded of the general prohibition
16
     against photographing, recording, and rebroadcasting of court proceedings. Violation of these
17
     prohibitions may result in sanctions, including removal of court issued media credentials,
18
     restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
19
     deemed necessary by the court.
20

21
                                                            DEBRA K. KEMPI, CLERK
22
                                                            By:
23
                                                            Danielle Cacciabaudo, Deputy Clerk


                                                       2
